United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2092
                        ___________________________

                           Mario Alberto Selvan-Selvan

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: February 14, 2014
                              Filed: April 29, 2014
                                 [Unpublished]
                                 ____________

Before SMITH, BEAM, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Mario Alberto Selvan-Selvan, a native citizen of Mexico, petitions for review
of the Board of Immigration Appeals' ("BIA") decision, affirming the immigration
judge's ("IJ") denial of his motions to reopen and to stay his removal proceedings.
We deny the petition.
I.    BACKGROUND

        In 1999, Selvan-Selvan entered the United States without permission. On July
6, 2012, the Department of Homeland Security ("DHS") filed a Notice to Appear,
initiating removal proceedings against Selvan-Selvan. On July 30, 2012, Selvan-
Selvan appeared before the IJ and admitted all factual allegations, conceded
removability and requested voluntary departure. The IJ granted voluntary departure
and ordered Selvan-Selvan's departure on or before August 7, 2012. The IJ also
entered an alternative order for departure stating that, if the voluntary departure
conditions were not met, voluntary departure would be withdrawn and Selvan-Selvan
would be removed to Mexico.

       On August 6, 2012, one day before his voluntary departure period expired,
Selvan-Selvan filed motions to reopen and to stay his removal. Selvan-Selvan
requested the IJ reopen his removal proceedings in order to allow him to apply for
Deferred Action for Childhood Arrivals ("DACA")1 relief. On August 7, 2012, the
IJ denied the motions for numerous reasons: (1) Selvan-Selvan was ineligible to
obtain prosecutorial discretion under DACA because he was not currently in school,
had not completed high school or obtained an equivalent degree, nor had he served
in the Coast Guard or Armed Forces; (2) Selvan-Selvan was previously evaluated for
DACA relief; and (3) the IJ was without jurisdiction to grant Selvan-Selvan
prosecutorial discretion. DHS removed Selvan-Selvan from the United States upon
the IJ's decision, pursuant to the IJ's initial, alternative order for departure.


      1
       On June 15, 2012, the Secretary of Homeland Security announced that certain
people who came to the United States as children and meet several key guidelines
may request consideration of deferred action under DACA. See Patel v. Att'y Gen.
of the U.S., 523 F. App'x 121, 123-24 (3d Cir. 2013) (per curiam).




                                        -2-
        Selvan-Selvan appealed the IJ's denial to the BIA, and the BIA affirmed. The
BIA reasoned that reopening Selvan-Selvan's removal proceedings was not warranted
because he had not demonstrated the prima facie case of eligibility for any form of
relief from removal that the IJ or BIA had the power to grant and that removal was
proper. Selvan-Selvan petitioned this court for review of the BIA's order.

II.   DISCUSSION

       Selvan-Selvan asserts that the BIA abused its discretion in denying his motion
to reopen. Having jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), we review the
BIA's decision denying a motion to reopen for an abuse of discretion. Hanan v.
Mukasey, 519 F.3d 760, 763 (8th Cir. 2008) (noting our jurisdiction to review an
order denying a motion to reopen); Quinteros v. Holder, 707 F.3d 1006, 1009 (8th
Cir. 2013) (stating our standard of review).

       Selvan-Selvan contends that both the IJ and BIA erred in denying his motion
to reopen on the grounds that they lacked jurisdiction to grant DACA relief. Selvan-
Selvan asserts that he was not asking the IJ and BIA to grant him DACA relief, but
rather he was motioning to reopen his removal proceedings to allow him to apply for
DACA relief. A motion to reopen, however, must "present new facts that are material
to the outcome of the proceeding and were neither available nor discoverable at the
prior hearing." Quinteros, 707 F.3d at 1009 (internal quotation omitted). Here, the
IJ noted that the evidence indicated that "ICE looked into [Selvan-Selvan's] eligibility
for this relief but found [that] although he attended [high school], he stopped
attending to work; he is not currently in school; has not obtained a GED; nor has [he]
served or been honorably discharged from the Coast Guard or Armed Forces of the
United States," and, was thus not eligible for the requested relief. The BIA affirmed




                                          -3-
the IJ, recognizing that Selvan-Selvan had not presented additional evidence
regarding his DACA claims. We too find that Selvan-Selvan's eligibility for DACA
relief was previously considered, and the facts do not indicate a change in eligibility.
Thus, the BIA did not abuse its discretion in denying Selvan-Selvan's motion to
reopen.

       Selvan-Selvan also asserts that his immediate removal after the IJ's opinion
violated his due process and equal protection rights. Selvan-Selvan did not present
these arguments to the BIA, and consequently they are not properly before us.
Mambwe v. Holder, 572 F.3d 540, 551 (8th Cir. 2009) (concluding that we may not
consider a due process claim relating to the IJ's proceedings that was not presented
to the BIA).2

III.   CONCLUSION

       For these reasons, we deny Selvan-Selvan's petition for review.
                       ______________________________




       2
        Mambwe recognizes the split of authority in our circuit about "'whether the
failure to raise an issue before the BIA is a jurisdictionally-fatal failure to exhaust an
administrative remedy . . . [under] 8 U.S.C. § 1252(d)(1),' or if it 'simply raises the
non-jurisdictional question whether review of that issue is precluded by the doctrine
of administrative exhaustion.'" 572 F.3d at 550 (quoting Zine v. Mukasey, 517 F.3d
535, 539-40 (8th Cir. 2008)). This distinction, however, does not impact our analysis,
because even assuming that Selvan-Selvan's failure to raise the issue is not
jurisdictional, we see no reason why an exception to the issue exhaustion requirement
would be warranted here, as his arguments have no merit. Id.




                                           -4-